UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

   OLUWAROTIMI ODUTOLA,

          Plaintiff,

  v.                                                        Case No. 1:21-cv-3212-RCL

  ROBERT P. FLOYD, eta!.,

          Defendants.


                                    MEMORANDUM OPINION

         What duties do an opposing counsel and an opposing party owe to their opponent in a

 litigation? That is the question Oluwarotimi Odutola raises in his present prose lawsuit against

the opposing lawyer and party in his prior lawsuit against Branch Banking and Trust Company

 ("BB&T"), where Mr. Odutola used to work. He filed his first lawsuit against BB&T alleging

discrimination and retaliation. Now, he argues that BB&T as well as its lawyer, Robert P. Floyd,

III, committed fraud, intentional infliction of emotional distress, and breaches of the D.C. Rules

of Professional Conduct during the discovery process of that first lawsuit. The defendants have

moved to dismiss Mr. Odutola's present lawsuit, arguing that Mr. Odutola does not state a claim

upon which relief can be granted.

         It has now come to this Court's attention that Mr. Odutola has failed to adequately invoke

this Court's subject-matter jurisdiction. On that basis, the Court, sua sponte, will DISMISS

WITHOUT PREJUDICE Mr. Odutola's present lawsuit.

                                     I.     BACKGROUND

        In October 27, 2017, Mr. Odutola filed a pro se lawsuit against his former employer,

BB&T. Odutola v. Branch Banking& Tr. Co., 321 F. Supp. 3d 67, 70-71 (D.D.C. 20l8)("Odutola

I").   Mr. Odutola alleged that he was a personal banker at BB&T from October 17, 2015 to


                                                 1
November 22, 2016. Id. at 70. He further stated that, during his time at the bank, he (1) was

convinced to violate BB&T' s corporate policy against leaving a branch with only one teller

working, (2) faced discriminatory remarks, (3) was confronted by an irate customer which the

branch manager did nothing to address, (4) faced retaliation for threatening to report the branch

manager to the federal government and the human resources department, and (5) was ultimately

placed on administrative leave and then terminated after calling the police regarding the customer

confrontation. Id. at 70-71. He alleged that his termination was unlawful and brought claims for

negligence, hostile work environment, violation of public policy, and retaliation. Id. .at 71.

        That lawsuit was dismissed by this Court in 2018 after BB&T moved to dismiss for failure

to state a claim upon which relief can be granted. Id. at 76. Mr. Odutola then obtained counsel

and filed an amended complaint after which the case proceeded to discovery. Odutola v. Branch

Banking & Tr. Co., No. 1:18-cv-94 (RCL), 2021 WL 5906105, at *1 (D.D.C. Dec. 14, 2021)

("Odutola II"). The case was then dismissed again after Mr. Odutola and his counsel "failed to

prosecute his case, 'specifically in failing to attend the September 17 status conference and

generally throughout the process of litigating th[ e] case' by failing to 'manifest reasonabl_e

diligence in pursuing [his] case."' Id. at *2 (internal citation omitted) (second alteration in the

original). Consequently, this Court dismissed the lawsuit with prejudice and then subsequentJy

rejected Mr. Odutola's request for reconsideration or relief from that judgment. Id. at *2, *6.

       Mr. Odutola now brings the present lawsuit against BB&T and its counsel in the prior

lawsuit. Compl., ECF No. 1. He brings claims for relief under the D.C. Rules of Professional

Conduct as well as for fraudulent misrepresentation and intentional infliction of emotional distress

while alleging damages of $47 million. Compl.    ,r,r 22-50.   He invokes the Court's subject-matter

jurisdiction by citing to D.C. Code § 11-921 and § 28-4507. Compl.        ,r 9.   However, neither of




                                                 2
 those code sections support subject-matter jurisdiction in this Court and Mr. Odutola does not

 adequately allege a federal question or diversity of citizenship as a proper basis of subject-matter

jurisdiction. Accordingly, after reviewing the record and relevant law, this Court must sua sponte

 dismiss Mr. Odutola's lawsuit.

                                   II.     LEGAL STANDARDS

        In order for a lower federal court to have subject-matter jurisdiction over a case or

controversy, Congress must provide such jurisdiction by statute within the bounds of the

Constitution's grant of jurisdiction in Article III. Kokkonen v. Guardian Life Ins. Co. ofAm., 511

U.S. 375, 377 (1994). Generally, the parameters of subject-matter jurisdiction for lower federal

courts are set forth in 28 U.S.C. §§ 1331 and 1332. The former, setting out what is known as

federal question jurisdiction, provides for jurisdiction when "civil actions aris[e] under the

Constitution, laws, or treaties of the United States." 28 U.S.C. § 1331. The latter, setting forth

what is known as diversity jurisdiction, provides for jurisdiction over civil actions where the

amount in controversy is in excess of $75,000 and there is diverse State citizenship between the

parties. Id § 1332.

        Adequate grounds for subject-matter jurisdiction must be pied by the plaintiff, Fed. R. Civ.

P. 8(a), and "[i]f the court determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action." Fed. R. Civ. P. 12(h)(3). In other words, even when "neither party

presents the issue, a court must dismiss a case when it lacks subject matter jurisdiction." Masoud

v. Suliman, 816 F. Supp. 2d 77, 79 (D.D.C. 2011). And while the Court may look outside of the

complaint for support, id at 80, the Court must be able to assure itself that it is acting within its

jurisdictional authority. Id at 79. It is the "[p]!aintiff [who] bears the burden of proving subject

matter jurisdiction by a preponderance of the evidence." Am. Farm Bureau v. EPA, 121 F. Supp.




                                                   3
2d 84, 90 (D.D.C. 2000). Federal courts will consider the factual allegations in the complaint as

true for this analysis. Khan v. Holder, 134 F. Supp. 3d 244,249 (D.D.C. 2015).

        A plaintiff proceeding pro se is held to a "less stringent" standard than a lawyer, and a

court must construe the plaintiffs claims liberally. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

However, a pro se plaintiff is not exempt from the requirements of the federal rules. See Atherton

v. D.C. Office of the Mayor, 567 F.3d 672, 681-82 (D.C. Cir. 2009). That includes rules for

alleging subject-matter jurisdiction. See, e.g., Xiu Jian Sun v. Obama, No. 1:21-cv-1442 (JDB),

2021 WL 2291941, at *l (D.D.C. June 4, 2021), aff'd sub nom. Sun v. Obama, No. 21-5147, 2021

WL 4765429 (D.C. Cir. Oct. 1, 2021), cert. denied, 142 S. Ct. 1207 (2022).

                                       III.    DISCUSSION

        Mr. Odutola does not adequately allege any form of subject-matter jurisdiction. Even

liberally construing his complaint and reviewing the record, the Court is not satisfied that it has

jurisdictional authority over his lawsuit. Therefore, the Court must dismiss this case.

    A. This Court Does Not Have Jurisdiction Under the D.C. Code Provisions

        Mr. Odutola cites to D.C. Code § 11-921 and § 28-4507 to allege that this Court has

subject-matter jurisdiction for his claims. Starting with those provisions of the D.C. Code, neither

provides subject-matter jurisdiction to this Court, which is the U.S. District Court for the District

of Columbia. Instead, the first code provision explains that the Superior Court for the District of

Columbia has jurisdiction over certain civil actions brought in the District of Columbia.

D.C. Code Ann. § 11-921 (West) ("Except as provided in subsection (b), the Superior Court has

jurisdiction of any civil action or other matter (at law or in equity) brought in the District of

Columbia."). That provision does not serve as a basis for subject-matter jurisdiction for the federal

courts. See Simon v. Mitchell, 199 F. Supp. 3d 244,245 (D.D.C. 2016). The latter code provision

governs when the Attorney General of the District of Columbia may bring lawsuits. D.C. Code


                                                 4
 Ann. § 28-4507 (West). It similarly does not provide this Court with jurisdiction, nor is relevant

 to this case.

     B. The Court Does Not Have Federal Question Jurisdiction

          Mr. Odutola chose federal question jurisdiction as the appropriate basis for jurisdiction on

the civil cover sheet he filed alongside his complaint. ECF No. 1-1. at I. Federal question

jurisdiction is appropriate when the case "arises under" federal law. "To determine whether a case

arises under federal law, courts apply the well-pleaded complaint rule, which provides that federal

jurisdiction exists only when a federal question is presented on the face of the plaintiffs properly

pleaded complaint." Organic Consumers Ass'n v. R.C. Bigelow, Inc., 314 F. Supp. 3d 344, 355

(D.D.C. 2018) (internal quotation marks omitted) (quoting Beneficial Nat'! Bankv. Anderson, 539

U.S. 1, 12 (2003)). The jurisdictional distinction between District of Columbia law and federal

law is functionally the same for the District of Columbia as the jurisdictional distinction between

any State court and the accompanying federal district courts of that State. See Shutack v. Shutack,

516 F. Supp 219, 225 (D.D.C. 1981) (describing the jurisdiction of the Superior Court for the

District of Columbia to be "equivalent to a hypothetical state trial court with jurisdiction in the

state over all court business .... "); D.C. Ass'n of Chartered Pub. Sch. v. D.C., 930 F.3d 487,491

(D.C. Cir. 2019) (explaining that "laws applicable exclusively to the District of Columbia" do not

provide federal question jurisdiction (quoting 28 U.S.C. § 1366)). 1




1
  Of course, the District of Columbia is in a somewhat unique position compared to a State. Nevertheless, the District
of Columbia Reorganization Act of 1970 ("DCRA") explains and codifies that there is a jurisdictional distinction
between the Superior Court for the District of Columbia and this Court. The DCRA separated out this Court as a more
traditional Article III court. D.C. Code§ 11-101 (West). There are specifically enumerated exceptions, but they have
limited effect. See D.C. Code§ 11-501 (West) (establishing that the exceptions are only valid for periods of 18 and
30 months from the date of enactment of the DCRA); see also Thompson v. United States, 548 F.2d 1031, 1035 (D.C.
Cir. 1976) (describing that Congress provided for gradual transfer ofjurisdiction in the Act to avoid prejudicing parties
already litigating).



                                                           5
        None of Mr. Odutola's claims raise the required federal question. The claims of fraudulent

misrepresentation and intentional infliction of emotional distress are State law claims and do not

arise under the Constitution, laws, or treaties of the United States. Compl. ,i,i 42-44 (relying on

the local law of the District of Columbia for fraudulent misrepresentation), ,i,i 46-49 (relying on

the local law of the District of Columbia for intentional infliction of emotional distress). Similarly,

the claims under the D.C. Rules of Professional Conduct, if actionable, arise under State law as

well since the Rules are generated by the District of Columbia Court of Appeals, a _local, rather

than federal, institution, for local use. See Ford v. Tait, 163 F. Supp. 2d 57, 59 (D.D.C. 2001).

And while it is true that Mr. Odutola' s claims arose out of the discovery process for a federal

lawsuit, that does not generate a federal issue "(1) necessarily raised, (2) actually disputed, (3)

substantial, and (4) capable of resolution in federal court without disrupting the federal-state

balance approved by Congress." Organic Consumers Ass'n, 314 F. Supp. 3d at 355 (internal

quotation marks omitted) (quoting Gunn v. Minton, 568 U.S. 251,258 (2013)).

    C. The Plaintiff Has Not Demonstrated that the Court Has Diversity Jurisdiction

       Because the plaintiff is proceeding pro se, this Court will liberally construe his filing to

also allege jurisdiction under 28 U.S.C. § 1332. Nevertheless, the complaint fails to satisfy the

requirements of pleading for diversity jurisdiction.

       "[I]t is the invoking party's burden to show that: (1) complete diversity exists; and (2) the

claim in good faith exceeds $75,000." Meng v. Schwartz, 305 F. Supp. 2d 49, 55 (D.D.C. 2004) .
                     .
The "complete diversity" requirement is satisfied only if "each defendant is a citizen of a different

State from epch plaintiff." Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978)

(emphases in original). "[D]iversity must exist at the time that the action is commenced." Meng,

305 F. Supp. 2d at 56. And "the citizenship of every party to [an] action [in diversity] must be

distinctly alleged [in the complaint] and cannot be established presumptively or by mere


                                                  6
    inference." Id. at 55 (emphasis added). A corporate defendant "is a citizen of both (a) the state of

    its incorporation, and (b) the state in which it maintains its principal place of business." Odutola

    I, 321 F. Supp. 3d at 71. Meanwhile, "[a]n individual is deemed a citizen of the State of his

    domicile." Edwards v. Freeman, 951 F. Supp. 2d 120, 124 (D.D.C. 2013). 2 In sum, Mr. Odutola

    needed to allege, in his complaint, the citizenship of both himself and the two defendants.

           Mr. Odutola has failed to allege the citizenship of Mr. Floyd. The complaint states that

    Mr. Floyd's employer, Constangy, Brooks, Smith & Prophete, LLP, is located at 12500 Fair Lakes

    Circle, Suite 300. Compl.      ,r 11.   The cover of the complaint places that location in Fairfax,

    Virginia. Compl. at 1. That is the extent to which Mr. Odutola indicates Mr. Floyd's State

    citizenship. However, Mr. Odutola sued Mr. Floyd as an individual rather than the law firm for

which he practices. Compl.         ,r 13.   Therefore, diversity jurisdiction requires allegations as to Mr.

Floyd's domicile. Because there are no such allegations, and this Court, despite searching review,

cannot otherwise assure itself that Mr. Floyd and Mr. Odutola have different State citizenships,

the lawsuit cannot be maintained on the grounds of diversity jurisdiction. See ECF No. 1 at 5, 8,

9, 28 (mentioning Mr. Floyd as practicing in Virginia but not identifying or alleging his domicile).

                                                 *         *        *

           Because Mr. Odutola has not adequately pied subject-matter jurisdiction, this Court must

dismiss his lawsuit. The Court will not rule on defendants' motion to dismiss for failure to state a

claim because this Court does not have subject-matter jurisdiction over the case. See Dewees v.

United States, 272 F. Supp. 3d 96, 102 (D.D.C. 2017), aff'd, 767 F. App'x 4 (D.C. Cir. 2019).

Indeed, because Mr. Odutola may try bringing his claims anew in D.C. Superior Court, or pursue



2
 "Domicile is determined by two factors: physical presence in a state, and intent to remain there for an unspecified or
indefinite period of time." Lopes v. JetSetDC, LLC, 70 F. Supp. 3d 555,559 (D.D.C. 2014) (quoting Prakash v. Am.
Univ. , 727F.2d1174, 1180 (D.C. Cir. 1984)).



                                                          7
his allegations in front of a professional licensing entity, it would be doubly inappropriate for this

Court to opine on the defendants' motion.

                                        IV.     CONCLUSION

       Based on the reasomng above, this Court will sua sponte DISMISS WITHOUT

PREJUDICE the plaintiff's lawsuit for lack of subject-matter jurisdiction. The Court will further

DENY the defendants' motion to dismiss as moot.

       The Court will GRANT the plaintiffs motion for leave to file a surreply.

       A separate order will issue.




Date: September1-J 2022                                       ~         e,. ; ( ~
                                                              Royce C. Lamberth
                                                              United States District Judge




                                                 8